Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings filed on: 040/5/2021 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 12, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedlander et al (US Application: US 2013/0145248, published: Jun. 6, 2013, filed: Dec. 5, 2011).

With regards to claim 1, Friedlander et al teaches a method, comprising: 

obtaining data sent from a client computing device while the client computing device is playing a multimedia file, wherein the data comprise information indicative of comment content and comment time (paragraph 0044 and 0049, 0052: comments can be received and a time stamp timecode is also obtained); 

determining a target interface element based at least in part on the comment content (Fig 1: based on comment, additional target element data such as an image of the user can be determined);

determining a timestamp of the target interface element based on the comment time (claim 1 of Friedlander: a time code associated with the comment is determined to generate screen data); 

generating bullet screen data, the bullet screen data comprising the target interface element and the timestamp (claim 1, Fig 1: screen data to populate a screen having comments and target element(s) are based upon time code/stamp and the target element (such as image 125 in Fig. 1); and 

sending bullet screen data to the client computing device for displaying the target interface element in a form of a bullet screen on a playback interface of the multimedia file when the multimedia file is played to a time point that matches the timestamp of the target interface element (paragraph 0044, claim 1 of Friedlander et al, the screen data is sent to the device for display as shown in Fig. 1, such that the timing of the comment, target interface element and video corresponds to a common time/timecode).

With regards to claim 2. The method of claim 1, further comprising: determining the target interface element based at least in part on the multimedia file (claim 1 of Friedlander et al: the target interface element/image is based on a point of time within the multimedia file/video as shown in Fig. 1).

With regards to claim 10. The method of claim 1, Friedlander et al teaches wherein the target interface element comprises a picture, the picture is formed by embedding the comment content in an image, and the image is associated with the comment content, as similarly explained in the rejection of claim 1 (Figure 1: the profile picture is embedded within a displayed image/frame of a playing video), and is rejected under similar rationale.

With regards to claim 12, Friedlander et al teaches a system, comprising: at least one processor; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the system to perform operations, the operations comprising: obtaining data sent from a client computing device while the client computing device is playing a multimedia file, wherein the data comprise information indicative of comment content and comment time; determining a target interface element based at least in part on the comment content; determining a timestamp of the target interface element based on the comment time; generating bullet screen data, the bullet screen data comprising the target interface element and the timestamp; and sending bullet screen data to the client computing device for displaying the target interface element in a form of a bullet screen on a playback interface of the multimedia file when the multimedia file is played to a time point that matches the timestamp of the target interface element, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 18. The system of claim 12, Friedlander et al teaches wherein the target interface element comprises a picture, the picture is formed by embedding the comment content in an image, and the image is associated with the comment content, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.

With regards to claim 20, Friedlander et al teaches a non-transitory computer-readable storage medium, storing computer-readable instructions that upon execution by a processor cause the processor to implement operations comprising: obtaining data sent from a client computing device while the client computing device is playing a multimedia file, wherein the data comprise information indicative of comment content and comment time; determining a target interface element based at least in part on the comment content; determining a timestamp of the target interface element based on the comment time; generating bullet screen data, the bullet screen data comprising the target interface element and the timestamp; and sending bullet screen data to the client computing device for displaying the target interface element in a form of a bullet screen on a playback interface of the multimedia file when the multimedia file is played to a time point that matches the timestamp of the target interface element, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al (US Application: US 2013/0145248, published: Jun. 6, 2013, filed: Dec. 5, 2011) in view of Le (US Application: US 2009/0327855, published: Dec. 31, 2009, filed: Jun. 27, 2008).

With regards to claim 3. The method of claim 1, Friedlander et al teaches wherein the data sent from the client computing device further comprise information indicative of a user account (paragraph 0027, 0028 and 0032: the comment sent is associated with a user social network account), and wherein the method further comprises: determining a user preference based on the information indicative of the user account (paragraph 0032, Fig 7: user preference/settings can be determined to include member specifications); determining whether an acquisition operation for acquiring the target interface element is performed based on the user preference (paragraphs 0032 and 0034, Fig 1: target interface profile element/image (125) can be acquired should a comment acquired meet the user’s member specifications); and generating a text bullet screen for displaying the comment content in response to a determination  (Fig 1: a text bullet/comment screen is generated and displayed) 

However Friedlander et al does not expressly teach generating … in response to a determination that the acquisition operation is not performed.

Yet Le teaches generating a … screen [having a user specific subset content] in response to access acquisition operation being not performed (paragraph 0048 – 0049: one more annotations applied to a screen can be displayed based upon authority/permissions for each user, such that one user can access a larger collection of annotations, but another (second) user can only have access to a limited collection of annotation data (thus second user might not have authority to access/annotation elements that another user (such as first) would have access to)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Friedlander et al’s ability to generate an output screen having multiple elements (target interface element and/or also comment interface element data) accessed/acquired for augmentation/annotation to a display screen, such that a subset of elements might only be acquired , while others are not when generating an output screen of data based upon individual authority level of a user among a plurality of users, as taught by Le. The combination would have allowed Friedlander et al to have allowed a user to selectively viewed annotated/supplemental content based upon permission level.  

Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al (US Application: US 2013/0145248, published: Jun. 6, 2013, filed: Dec. 5, 2011) in view of Atieh (US Application: US 2021/0124479, published: Apr. 29, 2021, EEFD: Dec. 11, 2019).

With regards to claim 9. The method of claim 1, Friedlander et al teaches wherein the data sent from the client computing device … the target interface element … the comment content … bullet screen … , as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However Friedlander does not expressly teach … information indicative of a user account, and wherein the method further comprises: determining an authority of the user account based on the information indicative of the user account, wherein there are a plurality of authorities comprising a first authority and a second authority, the first authority represents that a corresponding user account has an authority of launching interface elements, and the second authority represents that the corresponding user account does not have the authority of launching the interface elements; obtaining the target interface element in response to a first determination that the user account has the first authority; and generating a text bullet screen for displaying the comment content in response to a second determination that the user account has the second authority. 

Yet Atieh teaches … information indicative of a user account, and wherein the method further comprises: determining an authority of the user account based on the information indicative of the user account, wherein there are a plurality of authorities comprising a first authority and a second authority, the first authority represents that a corresponding user account has an authority of launching interface elements, and the second authority represents that the corresponding user account does not have the authority of launching the interface elements; obtaining the target interface element in response to a first determination that the user account has the first authority; and generating a text bullet screen for displaying the comment content in response to a second determination that the user account has the second authority (Fig. 7, Fig 8, and Fig 10: a person that is included within a target user’s contacts, is considered a first authority that is allowed to view the target user’s profile interface element photo, while a person that is not included within a target user’s contacts, will not have access to the target user’s interface element profile photo, and will also display the comment content).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Friedlander’s ability to determine a target interface element to go along with time stamped comment(s), such that different types of authorities (such as a user belonging to a general/’everyone’ authority, or a user that belongs to a ‘my contacts’ authority) will result in whether an interface element such as a profile picture interface element is to be retrieved and shown /presented or whether just a comment is displayed without a profile picture interface element, as taught by Atieh. The combination would have allowed Friedlander to have reduced privacy risks for users having accounts in personal and business environments (Atieh, paragraph 0002). 

With regards to claim 17. The system of claim 12, the combination of Friedlander and Atieh teaches wherein the data sent from the client computing device further comprise information indicative of a user account, and wherein the operations further comprising: determining a user preference based on the information indicative of the user account; determining an authority of the user account based on the information indicative of the user account, wherein there are a plurality of authorities comprising a first authority and a second authority, the first authority represents that a corresponding user account has a authority of launching interface elements, and the second authority represents that the corresponding user account does not have the authority of launching the interface elements; and determining whether an acquisition operation for acquiring the target interface element is performed based on the user preference or the authority of the user account, as similarly explained in the rejection of claim 9, and is rejected under similar rationale.

Claim(s) 4, 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al (US Application: US 2013/0145248, published: Jun. 6, 2013, filed: Dec. 5, 2011) in view of Jones (US Application: US 20140358680, published: Dec. 4, 2014, filed: Jun. 4, 2014).

 

With regards to claim 4. The method of claim 1, Friedlander et al teaches … determining … the comment content … : determining whether … the comment content ….; …. Selecting the target interface element… , as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However Friedlander et al does not expressly teach … further comprising: determining whether a word segmentation in the comment content triggers a first rule, wherein the first rule comprises a first plurality of texts, a first plurality of interface elements, and a first mapping relationship between the first plurality of texts and the first plurality of interface elements; and determining that the word segmentation triggers the first rule based on determining that the word segmentation matches at least one text among the plurality of texts; and selecting the target interface element from the plurality of interface elements based on the at least one text and the first mapping relationship.

Yet Jones teaches … further comprising: determining whether a word segmentation in the [entry] content triggers a first rule, wherein the first rule comprises a first plurality of texts, a first plurality of interface elements, and a first mapping relationship between the first plurality of texts and the first plurality of interface elements; and determining that the word segmentation triggers the first rule based on determining that the word segmentation matches at least one text among the plurality of texts; and selecting the target interface element from the plurality of interface elements based on the at least one text and the first mapping relationship (paragraphs 0061, 0071, 0220, 0255, Fig. 9: entry text is provided and triggers text/word/entity processing, semantic processing , etc. The processing references a list that includes names of competitors and would only according to a condition (rule) retrieve/acquire an advertisement (target interface element) from a set of other advertisements (having text) related to the entry text if the advertisement is not mapped to a name in the blacklist and also the information item is retrieved can be based upon one or more entities from the entered text data being associated (via entity and/or semantic processing) with the information item/advertisement).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Friedlander et al’s ability to process entered comment content and to acquire target information elements with respect to the entered content, such that target information elements are acquired based upon conditions/rules based upon one or more conditions/data in view of the entered content, as taught by Jones. The combination would have allowed Friedlander et al to have permitted delivery of a suitable message/content based upon targeting criteria (Jones, paragraph 0008). 

With regards to claim 5. The method of claim 1, Friedlander et al teaches further comprising: determining whether … the comment content … ; determining whether an acquisition operation for acquiring the target interface element is to be performed based on determining whether …  generating a text bullet screen for displaying the comment content , as similarly explained in the rejection of claim 1 (as explained, the target interface element that includes an image is acquired based upon at least determining comment content is associated with a time), and is rejected under similar rationale.

However Friedlander et al does not expressly teach determining whether a word segmentation in the comment content triggers a blacklist rule based on determining whether the word segmentation matches at least one text among a plurality of texts included in the blacklist rule; determining whether an acquisition operation for acquiring the target interface element is to be performed based on determining whether the word segmentation triggers the blacklist rule; in response to a determination that the word segmentation triggers the blacklist rule, determining not to perform the acquisition operation; and in response to the determination that the word segmentation triggers the blacklist rule, generating a text bullet screen for displaying the comment content.

Yet Jones teaches determining whether a word segmentation in the [entry] content triggers a blacklist rule based on determining whether the word segmentation matches at least one text among a plurality of texts included in the blacklist rule; determining whether an acquisition operation for acquiring the target interface element is to be performed based on determining whether the word segmentation triggers the blacklist rule; in response to a determination that the word segmentation triggers the blacklist rule, determining not to perform the acquisition operation; and in response to the determination that the word segmentation triggers the blacklist rule, generating a text … displaying [entry] content (paragraphs 0061, 0220, 0255, Fig. 9: entry text is provided and triggers text/word/entity processing, semantic processing , etc. The processing references a list that includes names of competitors and would only retrieve/acquire an advertisement (target interface element) related to the entry text if the advertisement is not associated with the blacklist, otherwise, the target information element is not acquired within the screen of Fig. 9 that shows the entry content and potential non-blacklist related target interface content).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Friedlander et al’s ability to process entered comment content and to acquire target information elements with respect to the entered content, such that target information elements will not be acquired if they are associated with a competitor’s name on a blacklist, as taught by Jones. The combination would have allowed Friedlander et al to have permitted delivery of a suitable message/content based upon targeting criteria (Jones, paragraph 0008).

With regards to claim 6. The method of claim 1, the combination of Friedlander et al and Jones teaches further comprising: performing a semantic recognition operation on the comment content to obtain semantic information of the comment content; determining whether the semantic information of the comment content triggers a second rule, wherein the second rule comprises a second plurality of texts, a second plurality of interface elements, and a second mapping relationship between the second plurality of texts and the second plurality of interface elements; determining that the semantic information triggers the second rule based on determining that the semantic information matches at least one text among the second plurality of texts; and selecting the target interface element from the second plurality of interface elements based on the at least one text and the second mapping relationship, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 13. The system of claim 12, the combination of Friedlander et al and Jones teaches the operations further comprising: determining whether a word segmentation in the comment content triggers a first rule, wherein the first rule comprises a first plurality of texts, a first plurality of interface elements, and a first mapping relationship between the first plurality of texts and the first plurality of interface elements; and determining that the word segmentation triggers the first rule based on determining that the word segmentation matches at least one text among the plurality of texts; and selecting the target interface element from the plurality of interface elements based on the at least one text and the first mapping relationship, as similarly explained in the rejection of claim 4, and is rejected under similar rationale..

With regards to claim 14. The system of claim 12, the combination of Friedlander et al and Jones teaches the operations further comprising: performing a semantic recognition operation on the comment content to obtain semantic information of the comment content; determining whether the semantic information of the comment content triggers a second rule, wherein the second rule comprises a second plurality of texts, a second plurality of interface elements, and a second mapping relationship between the second plurality of texts and the second plurality of interface elements; determining that the semantic information triggers the second rule based on determining that the semantic information matches at least one text among the second plurality of texts; and selecting the target interface element from the second plurality of interface elements based on the at least one text and the second mapping relationship, as similarly explained in the rejection of claim 6, and is rejected under similar rationale..

Claim(s) 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al (US Application: US 2013/0145248, published: Jun. 6, 2013, filed: Dec. 5, 2011) in view of Mancarella et al (US Application: US 2010/0017294, published: Jan. 21, 2010, filed: Jan. 23, 2009).

With regards to claim 8. The method of claim 1, Friedlander et al teaches …the multimedia file… ; … and determining the target interface element, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However Friedlander et al does not expressly teach further comprising: obtaining a third rule, the third rule being uploaded by a content uploader through a submission interface, wherein the third rule is associated with the multimedia file, and wherein the third rule comprises a third plurality of customized texts, a third plurality of customized interface elements, and a third mapping relationship between the third plurality of customized texts and the third plurality of customized interface elements; and determining the target interface element based at least in part on the third rule.

Yet Mancarella et al teaches obtaining a third rule, the third rule being uploaded by a content uploader through a submission interface, wherein the third rule is associated with the …  file, and wherein the third rule comprises a third plurality of customized texts, a third plurality of customized interface elements, and a third mapping relationship between the third plurality of customized texts and the third plurality of customized interface elements; and determining the target interface element based at least in part on the third rule (paragraph 0060, fig 7: a content uploader can upload through an account set up interface such that the uploaded content can included artwork and text elements paired to the artwork(s). Also the uploader can set a campaign strategy/rule for a particular file context to place one or more target interface elements into slots. ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Friedlander et al’s ability to determine a target interface element, such that the target interface element further be selected from uploaded elements that are presented based upon conditions/rule(s), as taught by Mancarella et al. The combination would have allowed Friedlander et al to have facilitated highly targeted advertising campaigns in a cost effective manner (Mancarella et al, paragraph 0007). 

With regards to claim 15. The system of claim 12, Friedlander et al and Mancarella et al teaches the operations further comprising: obtaining a third rule, the third rule being uploaded by a content uploader through a submission interface, wherein the third rule is associated with the multimedia file, and wherein the third rule comprises a third plurality of customized texts, a third plurality of customized interface elements, and a third mapping relationship between the third plurality of customized texts and the third plurality of customized interface elements; and determining the target interface element based at least in part on the third rule, as similarly explained in the rejection of claim 8, and is rejected under similar rationale.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al (US Application: US 2013/0145248, published: Jun. 6, 2013, filed: Dec. 5, 2011) in view of Kapoor et al (US Application: US 20180293278, published: Oct. 11, 2018, filed: Apr. 10, 2017).

With regards to claim 7. The method of claim 1, Friedlander et al teaches further comprising: … the information indicative of the comment content … the multimedia file … the target interface element …, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However Friedlander et al does not expressly teach .. inputting the information indicative of the comment content into a trained model; outputting a plurality of confidence degrees corresponding to a plurality of tags from the trained model, wherein the plurality of tags are associated with the multimedia file and correspond to a plurality of interface elements, respectively; identifying a tag with a highest confidence degree among the plurality of tags as a target tag; and obtaining the target interface element based on the target tag in response to a determination that the confidence degree of the target tag is greater than a predetermined threshold.

Yet Kapoor et al teaches inputting the information indicative of the comment content into a trained model (paragraph 0074, 0083: comment feature information is referenced by the model); outputting a plurality of confidence degrees corresponding to a plurality of tags from the trained model, wherein the plurality of tags are associated with the [target page] and correspond to a plurality of interface elements, respectively (paragraph 0066, 0070, and 0074: comment feature data (tagged data) is scored by using the model and the comment feature correspond to relevant comments displayed in an interface (Fig 4B)); identifying a tag with a highest confidence degree among the plurality of tags as a target tag (paragraphs 0066, 0070, 0074 and 0079: based upon feature score, a feature/tag can be identified to be most relevant/important and a corresponding comment can be displayed in an interface); and obtaining the target interface element based on the target tag in response to a determination that the confidence degree of the target tag is greater than a predetermined threshold (paragraphs 0066, 0070, 0074, 0076 and 0079: based upon feature score, a feature/tag can be identified to be most relevant/important and a corresponding comment can be displayed in an interface. The top most ranked comment more relevant score than an item below it (threshold for a comment interface element being displayed at the top must have a larger relevance score than the item below it (threshold display ordering criteria)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Friedlander et al’s ability to process comment content information and select a target interface element such that the target interface element is selected based upon the information being provided to a model first to obtain target interface content, as taught by Kapoor et al. The combination would have allowed Friedlander et al to have displayed relevant comment data to the interface/screen (Kapoor et al, paragraph 0002). 

With regards to claim 16. The system of claim 12, Friedlander et al and Kapoor et al teaches the operations further comprising: inputting the information indicative of the comment content into a trained model; outputting a plurality of confidence degrees corresponding to a plurality of tags from the trained model, wherein the plurality of tags are associated with the multimedia file and correspond to a plurality of interface elements, respectively; identifying a tag with a highest confidence degree among the plurality of tags as a target tag; and obtaining the target interface element based on the target tag in response to a determination that the confidence degree of the target tag is greater than a predetermined threshold, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

Claim(s) 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al (US Application: US 2013/0145248, published: Jun. 6, 2013, filed: Dec. 5, 2011) in view of Ohanyan et al (US Application: US 2014/0337126, published: Nov. 13, 2014, filed: May 8, 2014).

With regards to claim 11. The method of claim 1, Friedlander et al teaches wherein the target interface element , as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However Friedland et al does not expressly teach … comprises at least one of a hyperlink or an interactive component.

Yet Ohanyan et al teaches … comprises at least one of a hyperlink or an interactive component (paragraph 0032: a comment can be interactive and selectable).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Friedlander et al’s ability to obtain a target interface element, such that the interface element could have been an interactive element such as a selectable hyperlink, as taught by Ohanyan et al. The combination would have allowed Friedlander to have facilitated the overlay of comments in synchronization of media , as well as to identify media highlight (Ohanyan et al, paragraph 0018).

With regards to claim 19. The system of claim 12, the combination of Friedlander et al and Ohanyan et al teaches wherein the target interface element comprises at least one of a hyperlink or an interactive component, as similarly explained in the rejection of claim 11, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goikhman et al (US Application: US 2019/0163703): This reference teaches delivering advertisement content to go along with other target media based upon user submitted comments.
Hicken et al (US Application: 2017/0330227): This reference teaches selecting advertisements based upon context of user accessing a web site.
Bansal et al (US Application: US 2020/0320112): This reference teaches personalized dynamic content via content tagging and transfer learning.
Karim (US Application: US 2011/0173214): This reference teaches metadata tags used to supplement a file with additional annotations or commentary.
Selgado et al (US Application: US 2008/0239365): This reference teaches masking text in a document.
Pappu et al (US Application: US 2018/0004718): This reference teaches identifying interface element content based upon analysis of user entered comment(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178